212 Ga. App. 861 (1994)
443 S.E.2d 504
CAGE
v.
CHASE HOME MORTGAGE CORPORATION.
A94A0080.
Court of Appeals of Georgia.
Decided March 21, 1994.
Reconsideration Denied April 11, 1994.
Shirley Cage, pro se.
Fowler, Hine & Kreimer, David Passino, Shapiro & Swertfeger, L. Jack Swertfeger, for appellee.
McMURRAY, Presiding Judge.
Chase Home Mortgage Corporation filed a petition to dispossess Shirley Cage of premises it allegedly acquired via foreclosure. After a trial, an order granting a writ of possession was entered. This pro se appeal followed. Held:
1. Cage contends the trial court erred in failing to enter findings of fact and conclusions of law as required by "Chapter 9 of the Official Code of Georgia. ..."
OCGA § 9-11-52 (a) provides that "in all nonjury trials in courts of record, the court shall upon request of any party made prior to such ruling, find the facts specially and shall state separately its conclusions of law." See Browning v. Fed. Home Loan &c. Corp., 210 Ga. App. 115, 116 (2) (435 SE2d 450). The record in the case sub judice does not reflect that Cage made a timely request for entry of such findings and conclusions. In fact, there is no indication that Cage raised this issue in the trial court. Consequently, this enumeration provides nothing for review. State v. Cobb, 208 Ga. App. 752, 753 (432 SE2d 112).
2. Cage next contends the trial court erred in granting a writ of possession "in light of the stay in bankruptcy." This enumeration presents nothing for review as there is no indication in the record that the case sub judice was stayed pending bankruptcy. State v. Cobb, 208 Ga. App. 752, 753, supra.
*862 Judgment affirmed. Pope, C. J., and Smith, J., concur.